 

Exhibit 10.1

 

FIFTH AMENDMENT

TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF AMERICAN FINANCE OPERATING PARTNERSHIP, L.P.

 

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF AMERICAN FINANCE OPERATING PARTNERSHIP, L.P. (this “Amendment”),
dated as of October 4, 2019, is entered into by AMERICAN FINANCE TRUST, INC., a
Maryland corporation, as general partner (the “General Partner”) of AMERICAN
FINANCE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“Partnership”), for itself and on behalf of any limited partners of the
Partnership.

 

WHEREAS, the Second Amended and Restated Agreement of Limited Partnership of the
Partnership was entered into on July 19, 2018 (as now or hereafter amended,
restated, modified, supplemented or replaced, the “Partnership Agreement”);

 

WHEREAS, on March 22, 2019, the General Partner, for itself and on behalf of any
limited partners of the Partnership, entered into the Second Amendment to the
Partnership Agreement (the “Second Amendment”) to set forth the designations,
allocations, preferences, conversion and other special rights, powers and duties
of a new series of Preferred Units (as defined in the Second Amendment) of the
Partnership designated the “7.50% Series A Cumulative Redeemable Perpetual
Preferred Units” (the “Series A Preferred Units”);

 

WHEREAS, the Series A Preferred Units were created and were initially issued in
conjunction with the General Partner’s initial issuance and sale of shares of
its 7.50% Series A Cumulative Redeemable Perpetual Preferred Stock, par value
$0.01 per share (the “Series A Preferred Stock”), and, as such, the Series A
Preferred Units are intended to have designations, preferences and other rights
and terms that are substantially the same as those of the Series A Preferred
Stock, all such that the economic interests of the Series A Preferred Units and
the Series A Preferred Stock are substantially similar;

 

WHEREAS, on May 8, 2019, the General Partner, for itself and on behalf of any
limited partners of the Partnership, entered into the Third Amendment to the
Partnership Agreement to increase the number of Series A Preferred Units it was
authorized to issue in conjunction with the General Partner’s issuance and sale
of shares of Series A Preferred Stock in its at-the-market offering (the “ATM
Offering”), and, in connection therewith, the General Partner, pursuant to
Section 4.02(b) of the Partnership Agreement, has contributed, and will, upon
the issuance and sale of any shares of Series A Preferred Stock in such
offering, contribute, the net proceeds of such issuances and sales to the
Partnership in exchange for, and has caused, and will continue to cause, the
Partnership to issue to the General Partner a number of Series A Preferred Units
equal to the number of shares of Series A Preferred Stock actually issued in
such offering from time to time;

 

WHEREAS, on September 6, 2019, the General Partner, for itself and on behalf of
any limited partners of the Partnership, entered into the Fourth Amendment to
the Partnership Agreement to increase the number of Series A Preferred Units it
was authorized to issue in conjunction with the General Partner’s issuance and
sale of shares of Series A Preferred Stock in an underwritten offering, and, in
connection therewith, the General Partner, pursuant to Section 4.02(b) of the
Partnership Agreement, has contributed the net proceeds of such issuances and
sales to the Partnership in exchange for, and has caused the Partnership to
issue to the General Partner a number of Series A Preferred Units equal to the
number of shares of Series A Preferred Stock actually issued;

 

WHEREAS, the General Partner has authorized the issuance and sale from time to
time of up to 2,000,000 additional shares of Series A Preferred Stock in its ATM
Offering, and, in connection therewith, the General Partner, pursuant to Section
4.02(b) of the Partnership Agreement, will, upon the issuance and sale of any
shares of Series A Preferred Stock in such offering, contribute the net proceeds
of such issuances and sales to the Partnership in exchange for, and will cause
the Partnership to issue to the General Partner, a number of Series A Preferred
Units equal to the number of shares of Series A Preferred Stock actually issued
in such offering from time to time;

 



 

 

 

WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Section 4.02(a) and Article 14 of the Partnership Agreement, and as authorized
by the resolutions of the Board of Directors of the General Partner, pursuant to
an unanimous written consent, the General Partner desires to amend the
Partnership Agreement to increase the number of Series A Preferred Units it is
authorized to issue and to issue additional Series A Preferred Units to the
General Partner.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the General Partner hereby
amends the Partnership Agreement as follows:

 

Annex A to the Partnership Agreement is hereby amended by deleting Section 1
thereof and replacing such Section with the following new Section 1:

 

“1. Designation and Number. A series of Preferred Units (as defined below) of
American Finance Operating Partnership, L.P., a Delaware limited partnership
(the “Partnership”), designated the “7.50% Series A Cumulative Redeemable
Perpetual Preferred Units” (the “Series A Preferred Units”), is hereby
established. The number of authorized Series A Preferred Units shall be
8,796,000.”

 

Except as modified herein, all terms and conditions of the Partnership Agreement
shall remain in full force and effect, which terms and conditions the General
Partner hereby ratifies and confirms.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

  GENERAL PARTNER:       AMERICAN FINANCE TRUST, INC.       By: /s/ Edward M.
Weil Jr       Name: Edward M. Weil Jr       Title: Chief Executive Officer and
President

 

[Signature Page to Fifth Amendment to Second Amended and Restated Agreement of
Limited Partnership]

 



 

 